SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1158
KA 14-00258
PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

TAKIEME JACKSON, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (EVAN HANNAY OF COUNSEL),
FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered January 6, 2014. The judgment convicted
defendant, upon his plea of guilty, of robbery in the second degree
(four counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a plea
of guilty of four counts of robbery in the second degree (Penal Law
§ 160.10 [1], [2] [b]), defendant contends only that the sentence is
unduly harsh and severe. We reject that contention. We note,
however, that the certificate of conviction incorrectly reflects that
defendant was convicted on January 6, 2013, and it must therefore be
amended to reflect that he was convicted on January 6, 2014 (see
People v Saxton, 32 AD3d 1286, 1286-1287).




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court